DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3-30, 33, and 36 are pending.
Claims 1 and 30 are amended.
Claim 2 was cancelled.
Claim Rejections - 35 USC § 112
Claim 2 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/1/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (WO 03030802 A2), herein referred to as Briggs, in view of Soltermann (US 20180193216 A1), herein referred to as Soltermann.
Regarding claim 1, Briggs discloses a surgical table comprising: a base (base 4) for standing on a floor; a column of adjustable height (column 8) mounted on and extending from the base; a tabletop (tabletop 10) providing a patient support surface; a movable framework (outer tilt frame 62 and inner trend frame 60) mounted between the tabletop and the column for enabling at least a part of the tabletop to be rotated about a trend axis, the trend axis extending in a transverse direction across the tabletop (see FIG. 3; structure of the outer tilt frame and inner trend frame facilitate rotation of the tabletop about an axis transverse to the length of the tabletop and an axis that runs the length of the tabletop); and an actuator mechanism (trend actuator 78 and tilt actuator 108) coupled to the movable framework and arranged to raise and lower the movable framework relative to the column and to raise and lower the trend axis and to rotate the movable framework about the trend axis, the actuator mechanism comprising first and second actuators (trend actuator 78 and tilt actuator 108), the first actuator having an upper first end connected to a first portion of the movable framework (pivotal member 96) by a first pivot coupling (joint 88) between the actuator mechanism and the movable framework, and the second actuator having an upper first end connected to a second portion of the movable framework (pivotal member 68) by a second pivot coupling (universal joint 114) between the actuator mechanism and the movable framework, the first and second portions being spaced and located on opposite sides of the trend axis (actuators are coupled to portions of the frame at different areas spaced from the column along a transverse direction relative to the tabletop 10 and since the actuators aren’t aligned in either the longitudinal or lateral direction, the trend axis can lie between the connecting joints). Briggs does not explicitly disclose first and second actuators each having a respective lower second end which is pivotally coupled to the column. Soltermann, however, discloses an actuation system for controlling movement of surgical or examination tables comprising a plurality of actuators 70, 80, and 90 rotatably attached to the column by hinges 115, 120, and 125 for the purpose of accommodating the range of motion in the extension of the actuated member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briggs with the hingedly attached actuators as taught by Soltermann in order to accommodate a wider range of movement of the tabletop. Briggs does not explicitly disclose a control mechanism arranged to control the actuator mechanism to cause (i) the height of the trend axis to be translationally variable within a first dimensional range having a lowermost position, at which the trend axis extends through the column, and an uppermost position, at which the trend axis is above the upper end of the column the trend axis and is spaced at spacing height above the upper end of the column, and, simultaneously and/or independently, (ii) the location of the trend axis in a lateral direction orthogonal to the trend axis to be translationally variable within a second dimensional range extending between first and second end positions. Soltermann, however, discloses an actuation system for controlling the movement of a table 20 comprising a plurality of actuators 70, 80, and 90 coupled to a lifting column 60 and further comprising a controller 110 used to independently control each of the actuators for the purpose of adjusting the angle of the table to a desired position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of the Briggs with the controller as taught by Soltermann in order to activate the actuators of the operating table to move said operating table into a desired angle/position for treating a patient. Examiner notes in the invention of Briggs, the location of the actuators 78 and 108 along the frames 60 and 62 facilitate movement of the tabletop 10 to allow the tabletop 10 to tilt along a longitudinal axis, lateral axis, and axes in between with combined actuation. Furthermore, since the column 8 facilitates raising and lowering of the tabletop 10, the limitations of the claim are met. Briggs does not explicitly disclose at least one linear guide mechanism extending along at least a portion of the length of the column, the linear guide mechanism comprising a first part coupled to the column and a second part pivotally coupled to the movable framework at a trend pivot, the trend pivot being located between the first and second portions of the movable framework, the first and second parts being relatively movable along a linear axis of the linear guide mechanism to enable the movable framework to be translated along the linear axis by relative movement of the first and second parts. Soltermann, however, can further be relied upon to teach a guide plate 100 mechanism pivotally coupled to the framework comprising a top portion 102 coupled to table 20 and tracks 104 coupled to the column for the purpose of providing minimizing play along a vertical axis (see FIGS. 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briggs with the linear guide as taught by Soltermann for the purpose of providing further stability to the motion of the frame during activation of the actuators.

Regarding claims 3 and 4, Briggs (in view of Soltermann) teaches (claim 3) the control mechanism is arranged to control the actuator mechanism to cause the trend axis to be movable between first and second configurations, wherein in the first configuration the trend axis is aligned with a physical axis of one of the first and second pivot couplings, and in the second configuration the trend axis is a virtual axis located away from the physical axis of both of the first and second pivot couplings, or (claim 4) the control mechanism is arranged to control the actuator mechanism to cause the trend axis to be movable between first, second and third configurations, wherein in the first configuration the trend axis is aligned with a physical axis of the first pivot coupling, in the third configuration the trend axis is aligned with a physical axis of the second pivot coupling, and in the second configuration the trend axis is a virtual axis located between the physical axes of both of the first and second pivot couplings. Examiner notes that since each configuration is dependent on the individual movement of each actuator, the configuration disclosed by Briggs discloses the limitation since movement of a first actuator causes the tilting axis to coincide with the rotational axis of the coupling of the second actuator and vice versa. In addition, simultaneous movement of both actuators achieves the function of providing tilt along a virtual angle.
Regarding claims 5-16, Briggs (in view of Soltermann) teaches (claim 5) the control mechanism comprises a speed and direction controller for controlling the speed and movement direction of the first and second actuators, (claim 6) the controller is arranged to be operable, for achieving translational motion of the trend axis over at least one dimensional range, independently to control the first and second actuators and/or independently to control the speed and movement direction of each of the first and second actuators, (claim 7) the controller is arranged to be operable to control the first and second actuators in a first operational mode in which the first and second actuators are driven at different speeds in opposite movement directions, (claim 8) the first operational mode the trend axis is translated along a first line extending between the first and second pivot couplings, (claim 9) the first line extending between the first and second pivot couplings moves together with the movement of the first and second actuators in the first operational mode, (claim 10) the controller is arranged to be operable to control the first and second actuators in a second operational mode in which the first and second actuators are driven at different speeds in the same movement direction, (claim 11) in the second operational mode the trend axis is translated along a second line extending laterally beyond one of the first and second pivot couplings, (claim 12) the second line moves together with the movement of the first and second actuators in the second operational mode, (claim 13) the controller is arranged to be operable to control the first and second actuators in a third operational mode in which the first and second actuators are driven at the same speed in the same movement direction, (claim 14) the third operational mode the trend axis is raised or lowered along a third line extending vertically, (claim 15) the controller is arranged to be operable to control the first and second actuators in a fourth operational mode in which the first and second actuators are driven at the same speed in opposite movement directions, (claim 16) in the fourth operational mode the trend axis is static. Examiner notes the controller as taught by Soltermann provides independent control of individual actuators providing movement independent of speed (see para. [0048]. Examiner further notes independent movement implies the controller 110 as taught by Soltermann can move each of the actuators in an independent direction allowing for the table to be rotated to a desired angle (see para. [0049]) where the angle of rotation can vary according to the speed and direction determined by the controller. By moving each actuator at a specified direction and speed, the rotational axis of the table can be rotated across a near infinite number of possible axes achievable through stated independent control. It has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claims 17 and 18, Briggs (in view of Soltermann) does not explicitly teach (claim 17) the first and second portions are located on opposite sides of a central axis orthogonal to the trend axis and extending through the movable framework, or (claim 18) and the first and second portions are located at diagonally opposite corners of the movable framework. However, it has been held that rearrangement of parts is not patentable where shifting the position of the coupling between the actuator and frame would not have modified the operation of the device where said rearrangement is considered mere design choice, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Briggs further teaches the limitation of claim 18 the movable framework is substantially rectangular (Briggs, see FIGS. 3-5).
Regarding claims 19 and 21, Briggs (in view of Soltermann) teaches (claim 19) the first and second actuators are the only actuators coupled between the column and to the movable framework for causing movement of the movable framework relative to the column, or (claim 21) the second end of each of the first and second actuators is coupled to an external surface of the column (see Briggs, FIGS. 3 and 5).
Regarding claim 20, Briggs (in view of Soltermann) does not explicitly teach wherein the first and second actuators are each inclined at a respective acute angle in opposite directions from a plane including a longitudinal axis of the column and the trend axis so that each of the first and second actuators is oriented upwardly and outwardly away from the column. However, it has been held that rearrangement of parts is not patentable where shifting the angles between the actuators and frame would not have modified the operation of the device where said rearrangement is considered mere design choice especially where the actuators can be hingedly attached to the lifting column as taught by Soltermann, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 22, Briggs (in view of Soltermann) teaches the first and second actuators each comprise an electrical linear actuator (see Briggs, page 13 first paragraph; actuators are electric actuators that actuate in a linear direction and are therefore linear electric actuators). 
Regarding claims 23 and 24, Briggs (in view of Soltermann) teaches (claim 23) the first and second actuators each comprise an elongate element having an upper end connected by a pivot joint to the movable framework and a drive assembly coupled to a lower portion of the elongate element for extending, or retracting, the elongate element so as respectively to raise, or lower, the respective first and second portions of the movable framework, (claim 24) wherein the elongate element comprises a leadscrew and the drive assembly is adapted to rotate the leadscrew to extend, or retract, the leadscrew so as respectively to raise, or lower, the respective first and second portions of the movable framework. Soltermann is relied upon for teaching the actuators having an elongate leadscrew on the upper portion seen in FIGS. 1-6C pivotally attached at the end of the top portion and a bottom portion pivotally attached at the end of the bottom portion.
Regarding claim 25, Briggs (in view of Soltermann) teaches the leadscrew extends entirely through the drive assembly so that a lower end of the leadscrew is below the drive assembly at least when the leadscrew is retracted. See Briggs, elongate leadscrews 84 and 112 are motor driven. Soltermann can be relied upon to teach the limitation, see FIG. 4 where the leadscrew extends through the drive assembly according to the placement of said drive assembly since it has that substituting equivalents for the same purpose requires mere ordinary skill in the art and is thus unpatentable. 
Regarding claims 26 and 27, Briggs (in view of Soltermann) does not explicitly teach (claim 26) the elongate element is linear and is inclined at an acute angle from the plane including a longitudinal axis of the column and the trend axis so that the upper end is oriented further from the plane than the lower portion, and (claim 27) the elongate elements of the first and second actuators are oriented in opposite directions from the plane. However, since Soltermann is relied upon for teaching the actuators can be hingedly attached to the lifting column, the actuators can be attached at an angle since it has been held that rearrangement of parts requires mere ordinary skill in the art where the changes in position of the actuators would not have modified the operation of the device, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 28, Briggs does not explicitly disclose the second end of each of the first and second actuators is pivotally coupled to the column and the acute angle of inclination of each elongate element from the plane decreases as the extension of the elongate element increases. Soltermann, however, discloses an actuation system for controlling movement of surgical or examination tables comprising a plurality of actuators 70, 80, and 90 rotatably attached to the column by hinges 115, 120, and 125 for the purpose of accommodating the range of motion in the extension of the actuated member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Briggs with the hingedly attached actuators as taught by Soltermann in order to accommodate a wider range of movement of the tabletop.
Regarding claim 29, Briggs (in view of Soltermann) teaches the movable framework is connected to the column by a first pivot, having a first pivot axis, and a second pivot, having a second pivot axis, and wherein the first and second pivot axes are parallel and mutually spaced (see Briggs FIG. 5, actuators are coupled to portions of the frame at different areas mutually spaced from the column along a transverse direction relative to the tabletop 10 and the joints are parallel to each other).
Regarding claim 30, Briggs (in view of Soltermann) teaches the first and second end positions respectively correspond to the first and second pivot axes or wherein the first and second end positions are respectively laterally spaced outwardly from the first and second pivot axes or wherein the first and second end positions are laterally spaced outwardly from respective opposite first and second sides of the column, or wherein the first and second end positions are respectively laterally spaced outwardly from the first and second pivot axes or wherein the first and second end positions are laterally spaced outwardly from respective opposite first and second sides of the column. Examiner notes for the invention disclosed by Briggs, that the pivot axes are dependent on the actuation of the actuators where activation of one of the two actuators creates a pivot axis across the pivotal joints of the actuators not actuated. 
Regarding claim 33, Briggs (in view of Soltermann) teaches the movable framework defines an internal opening which is larger than the upper end of the column (see Briggs, FIG. 3). Briggs (in view of Soltermann) and the actuator mechanism is capable of lowering the movable framework relative to the column to a lowermost position in which the movable framework is below the upper end of the column and surrounds the column and the trend axis is below the upper end of the column. In Briggs, FIGS. 3 and 4, the actuators are not shown to be in the lowermost position where the framework is shown to be about level or marginally higher than the top surface of the lifting column head where lowering the actuators to the lowermost point would likely achieve the recited limitation. 
Regarding claim 36, Briggs (in view of Soltermann) teaches the actuator mechanism is capable of raising the movable framework relative to the column to an uppermost position in which the movable framework is above, or at least partly above, the upper end of the column (see Briggs, FIGS. 3 and 4).
Response to Arguments
Applicant’s arguments filed 4/1/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments “Soltermann does not disclose or hint at the use of at least one linear guide mechanism located between a first and second actuator, as is recited in amended claim 1. Soltermann instead requires the use of at least three actuators in order to move the tabletop. Briggs also does not disclose or hint at the use of one or more linear guide mechanisms, since the movable framework of Briggs is not vertically translatable, relative to the column”. Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In regards to the invention of Briggs in view of Soltermann, Briggs is relied upon for teaching at least two actuators spaced such across a pivot axis for providing rotational movement a of the frame portions in the claimed configurations and Soltermann is relied upon for teaching at least one linear guide disposed along a tilt axis between two actuators. The combination of Briggs in view of Soltermann therefore teaches all of the limitations of the claim. The rejection of claim 1 under 35 U.S.C. §103 stands. The rejection of claims 3-30, 33, and 36 under 35 U.S.C. §103 also stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses medical table relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Briggs and Soltermann.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/15/2022